Citation Nr: 0613128	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-43 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral arthritis 
of the ankles.  

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to a compensable rating for residuals of a 
right little finger fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel  


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1975 to August 1978.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 decision of the Nashville Department of Veterans Affairs 
(VA) Regional Office (RO).  A Travel Board hearing was held 
at the RO before the undersigned in September 2005.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has an arthritic condition affecting either ankle.  

2.  A left knee disorder was not manifested in service, and a 
left knee disorder is not shown to be related to the 
veteran's active service.  

3.  The residuals of the veteran's right little finger 
fracture are manifested by complaints of pain, some limited 
motion and numbness, and extensor lag of approximately 15 
degrees; deformity of the right ring finger is present, but 
it does not approximate amputation at the proximal 
interphalangeal joint; no functional loss is clinically 
shown; and amputation or factors warranting extraschedular 
evaluation are not shown.






CONCLUSIONS OF LAW

1.  Bilateral arthritis of the ankles was not incurred in or 
aggravated by service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2005).  

2.  Residuals of a left knee injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

3.  A compensable rating is not warranted for residuals of a 
right little finger fracture.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Codes (Codes) 5156, 5227, 5230 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran was provided VCAA notice in June and July 2003 
correspondence (prior to the rating decision appealed) from 
the RO, and these documents essentially complied with VCAA.  
In association with the June and July 2003 correspondence, 
the November 2004 statement of the case (SOC), and the April 
2005 correspondence informed him of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order to substantiate his claims; the 
2003 letters invited the veteran to submit any additional 
records he had.  He was advised by the correspondence that VA 
would make reasonable efforts to help him get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Further regarding content of notice, the September 
2003 decision now on appeal, and the SOC, informed the 
veteran of what the evidence showed and why the claims were 
denied.  The July 2003 and April 2005 correspondence, and the 
SOC, advised the veteran of what the evidence must show to 
establish entitlement to the benefits sought.  The SOC 
contained the text of the regulation implementing the VCAA, 
including the specific provision that the claimant is to be 
advised to submit everything in his possession pertinent to 
the claim.  Everything submitted to date has been accepted 
for the record and considered.  

In sum, the veteran has received full notice and has had 
ample opportunity to respond and/or supplement the record and 
participate in the adjudicatory process.  Finally, neither 
the veteran nor his representative has alleged that the 
notice in this case was less than adequate.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including service records 
and VA medical records) has been secured.  Development 
included VA examinations in February 2003 and April 2004, the 
reports of which were reviewed and considered by the RO.  
Regarding the claims of service connection for bilateral 
arthritis of the ankles and residuals of a left knee injury, 
the Board has considered whether additional VA examination 
(for the purpose of obtaining medical opinions) is necessary.  
A medical opinion or an examination is necessary 
(summarized):  If the record is insufficient to decide the 
claim, but contains evidence of a current diagnosis of the 
disability; establishes an event, injury or disease in 
service (or establishes a disease listed in 38 C.F.R. §§ 
3.309 or 3.313, manifested during an applicable presumptive 
period); and indicates the current diagnosed disability may 
be related to the disease, injury, event in service.  See 
38 C.F.R. § 3.159.  Here, there is no competent evidence that 
the veteran currently has an arthritic condition of either 
ankle, or that he sustained a left knee injury with residual 
disability in service.  Consequently, an examination for 
medical opinion(s) is not indicated.  VA's duties to notify 
and assist are met.  It is not prejudicial to the veteran for 
the Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection and for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the pertinent matters on appeal.  Despite the lack of 
notice on those particular elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision on the issues of entitlement to service 
connection for bilateral arthritis of the ankles, and/or 
residuals of a left knee injury; or entitlement to an 
increased rating for residuals of a right little finger 
fracture.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the claims of 
service connection for bilateral arthritis of the ankles and 
residuals of a left knee injury, any questions as to the 
disability rating and appropriate effective date to be 
assigned for such disorders are rendered moot.  Furthermore, 
it is noteworthy that the veteran has expressed no 
disagreement as to the effective date assigned for service 
connection for residuals of a right little finger fracture.  
He has had ample opportunity to participate in the 
adjudicatory process since he was advised of the effective 
date of the award (and the basis for such).  As to the matter 
of the rating for the right little finger disability, the 
veteran has had ample opportunity to respond.  

Background

The veteran contends that service connection is warranted for 
arthritis of the right and left ankles, as he sustained 
bilateral ankle injuries during service, the residuals of 
which allegedly include bilateral ankle arthritis.  He also 
contends that service connection is warranted for left knee 
disability as he currently has a left knee condition that is 
related to a left knee injury in service.  He further asserts 
that symptoms of his service-connected right little finger 
disability have increased in severity to a degree that 
warrants a compensable rating.  

The veteran's service medical records show that he fractured 
his right and left taluses while repelling from a helicopter 
in March 1977.  Treatment included the placement of short-leg 
casts on both lower extremities, and the veteran was returned 
to duty on a profile.  All X-rays of the ankles during 
service were negative for arthritis of either ankle, 
including July 1977 X-rays that showed normal ankles.  The 
records also show that the veteran sustained an injury to his 
right little finger in January 1976, when a barracks door was 
closed on his right little finger.  Examination and X-rays 
revealed a fracture of the distal phalanx of the right fifth 
finger.  A May 1978 separation examination documents the 
bilateral ankle fractures in service.  Clinical evaluation of 
the musculoskeletal system at that time was normal, and the 
examination report (as well as the remainder of the service 
medical records) is negative for complaints or clinical 
findings of a left knee disorder.  The evidence of record 
establishes that the veteran is right hand dominant.  

In a November 1994 rating decision, the RO granted service 
connection for fractures of the right and left talus 
(currently rated 10 percent each); and granted service 
connection for residuals of a fracture of the distal phalanx 
of the right little finger, rated noncompensable.  

The earliest postservice medical evidence of record is a 
November 1998 VA orthopedic examination report showing that 
the veteran complained of bilateral foot and ankle pain that 
had been present since service.  Examination resulted in 
diagnosis of bilateral fractures of the talus.  X-rays of the 
left ankle showed no abnormality; X-rays of the right ankle 
showed "a possibility that there has been a fracture of the 
neck of the talus undisplaced which is healed."  The blood 
supply to the talor bodies was normal, bilaterally, and there 
was no evidence of avascular necrosis.  The X-rays were 
negative for degenerative changes or arthritis of either 
ankle.  The examination report is negative for any clinical 
finding of arthritis of either ankle, and is devoid of 
complaints or clinical findings of a left knee condition.  

VA X-rays of the veteran's ankles in January 2002 showed 
normal mineralization of bone.  The mortise of each ankle was 
intact, and there was no soft tissue swelling.  The 
radiologist expressly noted that there was no evidence of 
arthritic change or fracture in either ankle.  The impression 
was right and left ankle "within normal limits without 
significant change since July 1998."  

VA outpatient evaluation of the veteran's ankles in March 
2002 revealed no effusion, swelling, or instability of either 
ankle.  X-rays of the both ankles showed no fracture 
dislocation, degenerative joint disease, or lesions.  A 
September 2002 VA outpatient record shows that the veteran 
was evaluated for post-traumatic pain after a work-related 
injury to the posterolateral aspect of his right iliac crest.  
It was noted that he used a cane to assist ambulation, 
although the examiner also reported that the veteran normally 
used a cane due to chronic bilateral ankle pain.  The veteran 
complained of bilateral ankle pain, with stiffness and 
impaired movement in the morning.  Examination showed no 
edema or erythema of either ankle, although both ankles were 
tender to palpation.  Evaluation of the extremities showed 
that all joints had full range of motion.  There was no 
evidence of edema, crepitation, or joint inflammation.  There 
were no complaints or clinical findings of other 
musculoskeletal symptoms or disorders.  The diagnosis, in 
pertinent part, was arthralgia and right hip pain.  

On VA orthopedic examination in February 2003, the veteran 
complained of progressively worsening bilateral ankle pain, 
and reported that his work as a construction worker 
aggravated his foot and ankle symptoms.  He stated that the 
heel pad region of both ankles was the most symptomatic area.  
Examination revealed that the veteran walked with a slow but 
steady gait.  There was no redness, heat, swelling, or 
deformity noted at either ankle.  Both ankles had 10 degrees 
of dorsiflexion and 40 degrees of plantar flexion, and there 
was no pain on motion.  Subtalar motion was full and equal 
bilaterally.  There was tenderness to palpation of the heel 
pad region, bilaterally, but no ankle tenderness was noted.  
X-rays of both ankles were negative for any bony, joint, or 
soft tissue abnormality, and there was "[n]o change since 
prior exam from [January 2002]."  The examination report is 
negative for any complaints or clinical findings of a left 
knee disorder.  

The earliest evidence of a left knee disorder is an August 
2003 VA outpatient record that shows complaints of left knee 
instability and bilateral heel pain.  Evaluation of the 
veteran's ankles revealed full and painless motion 
bilaterally.  The left knee also exhibited full and painless 
motion.  However, there was tenderness on the medial joint 
line of the left knee, and the anterior drawer sign was 
positive.  A February 2004 outpatient record also shows 
complaints of left knee pain, and the veteran recalled the 
incident in service when he fractured both ankles while 
repelling from a helicopter.  The examiner noted that the 
veteran used a cane to assist in ambulation, and he also used 
a brace on the left leg.  Evaluation of the left knee was 
negative for swelling or crepitance, but tenderness was again 
noted on the medial aspect of the left knee.  The diagnosis 
was sharp pain, left knee.  The examiner proffered no opinion 
as to a relation between the current left knee pain and any 
incident or injury in service.  

In April 2004 written statements, two of the veteran's fellow 
servicemen reported that they witnessed the injury in service 
when the veteran fractured his ankles while repelling from a 
helicopter.  The also reported that he sustained rope burns 
to his hands during the same incident.  They did not indicate 
that the veteran sustained any left knee injury as a result 
of that incident, or at any other time during his service.  
The veteran furnished an April 2004 letter wherein he again 
reported that he fractured both ankles while repelling from a 
helicopter, and he reported that he sustained a fracture of 
his left knee in the same incident.  

On VA orthopedic examination in April 2004, the veteran 
complained that his right little finger "bothers" him, and 
he was unable to fully extend that finger.  He continued to 
complain of bilateral ankle pain.  The examiner noted that 
the veteran's physical condition was complicated by a severe 
right pilon fracture sustained in March 2004, when the 
veteran, as a pedestrian, was apparently struck by a vehicle.  
The veteran was wearing an external fixator on his right foot 
due to the March 2004 injury.  

Examination of the right hand revealed a deformity of the 
distal interphalangeal (DIP) joint of the right fifth finger.  
The veteran could actively extend the right little finger to 
approximately 50 degrees short of full extension.  Passively, 
he was able to extend his right proximal interphalangeal 
joint to full extension, and actively he was able to bend it 
to approximately 70 degrees.  Pain was elicited on motions of 
the proximal interphalangeal joint, and there was significant 
bony deformity at that level of the right fifth finger.  The 
veteran was sensate to light touch on the tips of his right 
hand fingers.  He had normal metacarpophalangeal joint motion 
of approximately 90 degrees on the right fifth finger.  The 
diagnosis was right fifth finger DIP joint fracture, with 
noted deformity and an extensor lag at the right fifth finger 
of approximately 15 degrees.  The examiner stated that "it 
is conceivable due to the veteran's previous fracture that he 
does have a pain."  It was also reported as conceivable that 
pain further limits the veteran's function of the right fifth 
finger DIP joint, particularly after using it all day.  The 
examiner expressly stated that it is not feasible to attempt 
to express this in terms of additional limitation of motion 
"as these matters cannot be determined with any degree of 
medical certainty."  

With respect to the left ankle, it was reported that his left 
ankle bothers him on weight-bearing activities, and it aches 
with changes in the weather.  Examination revealed that 
dorsiflexion of the left foot was to approximately 10 
degrees, plantar flexion was to approximately 35 degrees, and 
there was a slight amount of discomfort on both motions.  
Examination of the right lower extremity showed significantly 
diffuse swelling about the right distal tibia and right foot.  
The veteran was sensate to light touch on all nerve 
distributions of both feet, but there were some subjective 
paresthesias of the right foot due to swelling.  The examiner 
was not able to provide ranges of motion findings due to the 
external fixator on the right foot.  It was reported that 
March 2003 X-rays of the ankles showed that there was good 
subtalar joint space, bilaterally, and that there may be a 
small osteophyte posteriorly along the posterior portion of 
the talus on the left ankle.  The left talus facture appeared 
to be intact and in good normal anatomic alignment.  There 
was subtalar motion, although "there may be some areas 
within that joint that are not well visualized due to 
configuration of the subtalar joint of his left ankle."  It 
was expressly noted that the X-rays "do not show any 
significant degenerative changes at the levels at the 
subtalar joint."  The April 2004 examination report is 
negative for complaints or clinical findings of any left knee 
disorder.

At the August 2005 hearing, the veteran recounted the 
incident in service when he "fell out" of a helicopter and 
fractured both ankles.  He stated that he also "jarred" his 
left knee in the same incident and it had been painful ever 
since.  The veteran also recalled the incident in service 
when he sustained a right little finger fracture.  He 
testified that he was not currently receiving any treatment 
for a left knee disorder.  He complained of left knee 
swelling, and he stated that he cannot make sudden movements 
involving the left knee.  Left knee symptoms also prevent him 
from standing for long periods.  He acknowledged that the 
medical evidence of record has never included diagnosis of 
arthritis of either ankle, and he testified that "[n]o one 
is treating me for my arthritis."  He reported that his 
right little finger continued to ache, and he opined that 
sometime "poor circulation or something" makes the right 
little finger feel "dead."  He complained of limited use of 
the right finger, and that cramping and other symptoms 
prevented him from using the finger as he had previously.  He 
contended that his service-connected ankle disabilities, 
along with left knee symptoms, prevented him from continuing 
his job as a construction worker; and he testified that 
physicians had recommended that he "give up construction."  

Legal Criteria and Analysis - Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

If a veteran served on active duty for ninety days or more 
and a chronic disease, to include arthritis, becomes manifest 
to a degree of ten percent or more within one year from the 
date of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by service 
notwithstanding that there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 
3.307, 3.309.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332.  Simply put, in the absence of proof of present 
disability there can be no valid claim.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

As noted above, to establish service connection for a claimed 
disability, as a threshold requirement there must be evidence 
that such disability exists.  Here, the primary impediment to 
a favorable decision on the issue of service connection for 
bilateral arthritis of the ankles is the absence of a current 
diagnosis of arthritis of either ankle.  The only pertinent 
postservice medical evidence of record consists of VA 
outpatient records and examination reports showing that the 
veteran has been seen on numerous occasions for the service-
connected residuals of bilateral ankle fractures he sustained 
in service; residuals which primarily include pain and some 
limitations of motion and function.  While that evidence 
clearly indicates that the veteran suffers residuals of the 
bilateral ankle fractures in service, it provides no 
indication whatsoever that the veteran has, or had, an 
arthritic condition of either ankle.  The medical evidence of 
record does not support that the veteran has an arthritic 
condition of either ankle for which service connection may be 
granted.  In fact, the veteran does not allege that an 
arthritic condition of either ankle has been treated or 
diagnosed postservice, and he acknowledged at the August 2005 
hearing that the medical evidence of record is absent such 
diagnosis.  This is consistent with the VA orthopedic 
specialist who specifically found no arthritis.  The record 
is thus negative for any competent (medical) evidence that 
the veteran currently has an arthritic condition of either 
ankle which he seeks to have service-connected.  Without a 
current diagnosis of arthritis of either the right or left 
ankle for which service connection may be granted, service 
connection for bilateral arthritis of the ankles is not 
warranted.  

The claim of the veteran to the effect that he has bilateral 
arthritis of the ankles which is secondary to service-
connected bilateral ankle fractures, or is otherwise related 
to service, cannot by itself establish that this is so.  He 
is a layperson and, as such, is not competent in matters 
requiring specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply in this matter, as the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Regarding the claim of service connection for a left knee 
disorder, it is not in dispute that the veteran currently 
carries a diagnosis of a left knee disorder (clinically 
described as left knee instability, with tenderness on the 
medial joint line and positive anterior drawer sign); and 
although not clearly shown, it appears that he continues to 
suffer from the left knee condition.  As noted above, the 
service medical records are entirely negative for diagnosis 
or treatment of any left knee condition.  Postservice medical 
records show postservice diagnosis of a left knee condition 
in 2003, for which the veteran was initially treated decades 
after service.  The earliest documented diagnosis of a left 
knee condition is in August 2003, 25 years after the 
veteran's separation from service in August 1978.  No 
competent (medical) evidence of record relates the left knee 
symptoms documented as early as 2003 to any event, injury, or 
disease in service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of 
a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service).  Again, the veteran's own statements regarding a 
nexus between service and his left knee condition are not 
competent evidence.  See Espiritu, supra.

In the absence of any competent evidence of a nexus between 
the veteran's current left knee condition and his military 
service, service connection for left knee disability is not 
warranted.  See Hickson, 12 Vet. App. at 253.  The doctrine 
of resolving reasonable doubt in the veteran's favor does not 
apply, as the preponderance of the evidence is against this 
claim.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

Legal Criteria and Analysis - Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

When a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).  

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10.  

In rating disabilities involving musculoskeletal groups, a 
distinction is made between major (dominant) and minor 
extremities.  As the evidence indicates the veteran is right-
handed, his right hand is considered the major (upper) 
extremity.  

The veteran's right ring finger disability is rated 
noncompensable pursuant to 38 C.F.R. § 4.71a, Code 5227, 
under which favorable or unfavorable ankylosis of the ring or 
little finger (major or minor) would result in a 
noncompensable evaluation.  

Other applicable diagnostic codes include Code 5230, under 
which any limitation of motion of the ring or little finger 
(major or minor) warrants a noncompensable evaluation.  

Pursuant to Code 5156, amputation of the little finger (major 
or minor) without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto, warrants a 10 
percent evaluation.  Amputation of the little finger (major 
or minor) with metacarpal resection (more than one-half the 
bone lost), warrants a 20 percent evaluation.

Upon review of the evidence, the Board finds that the 
veteran's right little finger disability is characterized by 
limited motion, stiffness, some numbness, and extensor lag of 
approximately 15 degrees.  Subjectively, the veteran reports 
that the finger is painful, and pain upon motion was 
objectively confirmed on VA examination in April 2004.  The 
Codes do not provide for compensable evaluations in cases of 
limited little finger motion, as the case is here, or in 
cases of ankylosis of the little finger.  As such, a 
compensable evaluation is not warranted pursuant to 
Diagnostic Codes 5227 or 5230.  Service connection is in 
effect for only one digit; VA examination in April 2004 did 
not disclose any involvement of other digits.  Thus, the 
veteran's little finger disability has not been shown to 
result in limitation of motion of other digits, or interfere 
with overall function of the hand.  See 38 C.F.R. § 4.71a, 
Code 5227, Note.  In addition, while the veteran's right 
little finger is deformed at the DIP, there is no competent 
(medical) evidence to suggest that the disability is 
comparable to amputation of the little finger at the proximal 
interphalangeal joint or proximal thereto.  As such a 
compensable evaluation is not warranted under Code 5156.  

The Board has also considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign a 
compensable disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the average 
industrial impairment from the disability at issue.  The 
veteran has not required frequent hospitalization for this 
disability and the manifestations of the disability are not 
in excess of those contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for bilateral arthritis of the ankles is 
denied.

Service connection for residuals of a left knee injury is 
denied.

A compensable rating for right little finger fracture 
residuals is denied.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


